In his motion for rehearing appellant insists with much earnestness that the witness Broyles was a receiver with appellant of the intoxicating liquor which is the basis of the prosecution and that under Article 670 Cow. C. P. (1925 Revision) a "receiver of intoxicating liquor for the purpose of sale" is not exempt as an accomplice witness, and that therefore the present case is brought within the rule announced in Cate v. State, 272 S.W. 210. In view of this contention we have again closely examined the evidence. We do not believe the facts bring the witness Broyles within the statute making it an offense to receive for the purpose of sale intoxicating liquor. We think Broyles is shown to have been a co-transporter with Pitts and is brought within the rule announced in Bailey v. State, 100 Tex.Crim. R.. *Page 547 
Appellant also argues with much plausibility that the conviction should not stand because the testimony of appellant and his witnesses show that when Broyles was found late at night in the car with the whiskey appellant was at home and therefore could not have been connected with the transportation of it. Broyles claims they had run out of gasoline and appellant had gone in search of some. The testimony of the witness Hughes identified appellant as the man who came to him late in the night looking for gasoline which he secured. Hughes knew the arrest had occurred and saw appellant the next morning and identified him as the party who was at his house the night before. The officers took Broyles and the whiskey but left the car. When they returned for the car it was gone. If the jury had accepted the testimony of appellant and his witnesses they would have been justified in returning a verdict of acquittal, but the conflicting evidence makes it a case peculiarly within the province of the jury to determine. They have seen fit to resolve the issue in favor of the state and the verdict is supported by the evidence which the jury did accept as true. It is not that character of case where the court would feel justified in interfering with the verdict.
The motion for rehearing is everruled.
Overruled.
          ON APPLICATION FOR PERMISSION TO FILE SECOND MOTION FOR REHEARING.